

EXHIBIT 10.2.29
 


 
AMENDMENT 2007-1
 
CHARMING SHOPPES, INC.
 
SUPPLEMENTAL BENEFIT TRUST AGREEMENT
 
FOR THE CHARMING SHOPPES, INC. SUPPLEMENT RETIREMENT PLAN
 
AMENDMENT 2007-1, dated as of January 25, 2007, by Charming Shoppes, Inc. (the
“Company”).
 
The Company has entered into the Charming Shoppes, Inc. Supplemental Benefit
Trust Agreement dated as of September 17, 2003 (the “Trust Agreement”) with the
Bryn Mawr Trust Company (the Trustee”) for the purpose of providing a funding
source for the Charming Shoppes, Inc. Supplemental Retirement Plan (the “Plan”).
 
Pursuant to Section 12.1 of the Trust Agreement, the Company may, from time to
time, amend or modify the provisions of the Trust Agreement.
 
The Company desires to amend the Trust Agreement to change the definition of
“Change of Control” to be consistent with the terms of the Plan and to provide
for the investment of the assets of the trust in life insurance policies.
 
NOW, THEREFORE, the Trust Agreement is amended as follows:
 

1.  
A new Section 5.1(d) shall be added to read as follows:

 
(d) Subject to subsection (a), the Trustee may invest all or a portion of the
Trust Fund in one or more life insurance policies or contracts. If any portion
of the Trust Fund is invested in a life insurance policy or contract on the life
of a Participant, the Trustee shall hold legal title to the policy or contract
and shall serve as custodian. Prior to a Change of Control, the Company is
specifically authorized to act as agent of the Trustee with respect to the
administration of the insurance policies or contracts, and in that regard the
Company may serve as signatory for the Trustee to execute insurance policy or
contract applications and death claims, as well as to transfer assets between or
among the separate accounts available within each insurance policy or contract,
and shall advise the Trustee, on at least an annual basis, of all actions taken
pursuant to this authority. Further, the Company reserves the right to designate
the address of record for all notices involving such insurance policies or
contracts and their administration and shall provide the Trustee, on at least an
annual basis, an accounting of all actions occurring with respect to each such
insurance policy or contract. Prior to the closing of any transaction that would
result in a Change of Control, the Company shall provide the Trustee with
written instructions pursuant to Section 7.2 hereof as to the person who will
serve as agent for the Trustee with respect to any insurance policies or
contracts following a Change of Control and such instructions shall not
thereafter be amended by the Company. Following a Change of Control, the Trustee
may substitute or replace the agent for good cause shown. The Company shall have
the right at any time, and from time to time, in its sole discretion, to
substitute cash or cash equivalents equal to the fair market value of any assets
held by the Trust.
 

2.  
Section 6.1(k) is amended in its entirety to read as follows:

 

 
(k)
To exercise all powers conferred on the Trustee by local law, unless otherwise
specifically provided herein, including the right to borrow against an insurance
policy or contract for purposes of the Plan or to distribute the proceeds to the
Company subject to the provisions of Section 4.7; provided, however, that if an
insurance policy or contract is held as an asset of the Trust, the Trustee shall
have no power to name a beneficiary of the policy or contract other than the
Trust, to assign the policy or contract (as distinct from conversion of the
policy or contract to a different form) other than to a successor trustee, or to
loan to any person other than the Company the proceeds of any borrowing against
such policy or contract; provided, further, that the Trustee may make an IRC §
1035 exchange of any such policy or contract with the consent of the insured as
to insurability.

 

3.  
Section 16.1 is amended by adding a sentence to follow the first sentence, to
read as follows:

 
Such contribution shall also include any life insurance policies or contracts
purchased to be used to provide benefits under any of the Plans, and the Company
shall cause the ownership of such policies or contracts to be transferred to the
Trustee in its capacity as trustee under this Trust Agreement.
 

4.  
Section 16.3 is amended to read as follows:

 
16.3 “Change of Control” means and shall be deemed to have occurred if:
 

 
(a)
any Person, other than the Company or a Related Party, acquires directly or
indirectly the Beneficial Ownership of any Voting Security and immediately after
such acquisition such Person has, directly or indirectly, the Beneficial
Ownership of Voting Securities representing 20 percent or more of the total
voting power of all the then-outstanding Voting Securities; or

 

 
(b)
those individuals who as of the day after the Company’s annual shareholders
meeting in the calendar year prior to the determination constitute the Board or
who thereafter are elected to the Board and whose election, or nomination for
election, to the Board was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors as of the day after
the Company’s annual shareholders meeting in the calendar year prior to the
determination or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the members of the
Board ; or

 

 
(c)
consummation of a merger, consolidation, recapitalization or reorganization of
the Company, a reverse stock split of outstanding Voting Securities, or an
acquisition of securities or assets by the Company (a “Transaction”), other than
a Transaction which would result in the holders of Voting Securities having at
least 80 percent of the total voting power represented by the Voting Securities
outstanding immediately prior thereto continuing to hold Voting Securities or
voting securities of the surviving entity having at least 60 percent of the
total voting power represented by the Voting Securities or the voting securities
of such surviving entity outstanding immediately after such transaction and in
or as a result of which the voting rights of each Voting Security relative to
the voting rights of all other Voting Securities are not altered; or

 

 
(d)
the complete liquidation of the Company or the sale or disposition by the
Company of all or substantially all of the Company’s assets other than any such
transaction which would result in Related Parties owning or acquiring more than
50 percent of the assets owned by the Company immediately prior to the
transaction.

 
IN WITNESS WHEREOF, and as evidence of the adoption of the amendment set forth
herein, this instrument has been executed by the duly authorized officer of the
Company as of this ________ day of ____________________, 2007.


 
                            CHARMING SHOPPES, INC.
 
                            By:  ______________________      
                            Eric M. Specter
                            Executive Vice President
 
 
 
 


 
Accepted:
 
By:  _________________________________       
Bryn Mawr Trust Company, as Trustee
 


 


 


--------------------------------------------------------------------------------

